OPINION OF THE COURT
Per Curiam.
Judgment entered on or about June 19, 2003 reversed, without costs, and the action is dismissed.
*92The plaintiff, a former New York City employee, is suing for one week’s “deferred” salary under an alleged agreement entered into between his union and the City of New York.
The plaintiff may not sue the City of New York directly but must proceed to arbitration under the collective bargaining agreement between his union and the City of New York (Albert v City of New York, 103 Misc 2d 962 [App Term, 1st Dept 1980]; Deneen v City of New York, 113 Misc 2d 523 [App Term, 1st Dept 1982]).